399 F.3d 1010
YAHOO! INC., a Delaware corporation, Plaintiff-Appellee,v.LA LIGUE CONTRE LE RACISME ET L'ANTISEMITISME, a French association; L'Union des Etudiants Juifs de France, a French association, Defendants-Appellants.
No. 01-17424.
United States Court of Appeals, Ninth Circuit.
February 10, 2005.

Michael Traynor, Esq., Cooley, Godward, Castro, Huddelson & Tatum, San Francisco, CA, Neil S. Jahss, Esq., O'Melveny & Myers, LLP, Los Angeles, CA, Plaintiff-Appellee.
E. Randol Schoenberg, Esq., Burris & Schoenberg, LLP, Los Angeles, CA, Robert A. Christopher, Esq., Coudert Brothers LLP, Palo Alto, CA, Mark D. Lebow, Esq., Sokolow Carrerras LLP, New York, NY, for Defendant-Appellant.
Ann Brick, Esq., San Francisco, CA, for Amicus.
D.C. No. CV-00-21275-JF.
ORDER
Before: SCHROEDER, Chief Judge:


1
Upon the vote of a majority of nonrecused regular active judges of this court1, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judges Pregerson and Wardlaw are recused